opeprati 3b f29 e f index no attn legend foundation corporation c_corporation j corporation m plan x plan y dear this is in response to a ruling_request dated december supplemented by correspondence dated july in which you requested rulings through vour authorized representative under sec_401 of the internal_revenue_code the code the following facts and representations were submitted in connection with your request foundation is a non-profit medical organization established in connection with corporation j a regional medical center with approximately big_number employees corporation c was a for-profit subsidiary of corporation j that provided management services to physician practices at corporation j these management services included billing physician contracting and medical and practice management_corporation m was a professional_corporation that provided medical_care through contracts with physicians located in c orporation j’s service area on foundation was formed for a number of purposes one of which was to coordinate medical services provided by corporation m and other doctors including those whose practices had been managed by corporation c the internal_revenue_service the service has ruled that foundation qualifies as an organization described in sec_501 c of the code and exempt from tax under sec_501 a corporation j is a tax exempt_organization and is the sole corporate member of foundation corporation c sponsored plan x a profit-sharing_plan with a cash_or_deferred_arrangement 401_k_plan plan x was established on august and received its most recent determination_letter on july under plan x all eligible employees received contributions of three percent of pay and a percent matching_contribution on the first five percent of pay deferred by participants corporation m also sponsored a 401_k_plan plan y established on date plan y was issued a determination_letter by the service dated april discretionary matching and non-elective contributions for all eligible emplovees plan y provided for on date to better coordinate medical services corporation j acquired substantially_all of corporation m's assets including managed care contracts and substantially_all of corporation c's assets and contributed these assets to foundation the merger’ all employees of corporation c and corporation m became employees of the foundation in the merger corporation m and corporation c continue in existence as shell_corporations without assets or employees foundation now provides medical_care to its patients through contracts with corporation m and with other physicians including some physicians who had contracted with corporation c for its management services as of the date of the merger plans x and y became frozen and will be terminated after a favorable ruling is issued by the service the participants in the plans are no longer allowed to make elective_deferrals and all employer contributions to the plans have ceased corporation j is responsible for crediting account balances with earnings and losses making plan distributions and ensuring that the plans comply with all requirements under sec_401 of the code based on the above facts and representations vou request the following rulings that the freezing and subsequent administration of and distributions from plans x and y from the date of the merger until date do not constitute maintenance of a 401_k_plan by a tax exempt_organization within the meaning of sec_401 k4 b ii of the code and do not adversely affect the qualified status of plans x and y under sec_401 prior to the passage of the small_business job protection act of pub_l_no sbipa sec_401 of the code provided that a cash_or_deferred_arrangement shall not be treated as a qualified_cash_or_deferred_arrangement if it is part of plan maintained by any organization which is exempt from tax under subtitle a which includes sec_501 section of the sbjpa amended this code section to generally permit tax exempt_organizations to establish k plans effective for plan years beginning on or after date sec_401 now provides that except as otherwise provided organizations zx uw o77 ii arose a 200k os exempt from tax under subtitle a may include a qualified_cash_or_deferred_arrangement as part of a plan maintained by it in this case participants in plans x and y were not permitted to make elective contributions to the plans and no further employer contributions were made to the plans as of the date of the merger while corporation j notified participants froze the plans effected distributions and credited accounts with earnings and losses for approximately months prior to the effective date of sec_401 of the code we do not believe that these activities caused plan x and plan y to be treated as maintained by an organization exempt from tax accordingly we rule that the freezing and subsequent administration of and distributions from each of plan x and plan y do not constitute maintenance of a 401_k_plan by foundation or corporation j under prior sec_401 and do not adversely affect the qualified status of the cash or deferred arrangements of plan x and plan y under sec_401 this letter does not consider whether plan x or plan y complies with all of the qualification tequirements under sec_401 of the code the determination of whether plan x or plan y is qualified under sec_401 a is within the jurisdiction of the service's western area this ruling is directed only to the taxpayer who requested it sec_6110 provides that it cannot be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely yours john swieca manager employee_plans technical group tax_exempt_and_government_entities_division ee y o
